Case 1:20-cv-00639-MN-CJB Document 54 Filed 08/23/21 Page 1 of 1 PageID #: 1835




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 In re Grand Canyon Education, Inc.                  Civil Action No. 1:20-cv-00639-MN-CJB
 Securities Litigation


                 ORDER ADOPTING REPORT AND RECOMMENDATION
                   AND GRANTING PLAINTIFFS LEAVE TO AMEND

        WHEREAS, on August 9, 2021, Magistrate Judge Burke issued a Report and

 Recommendation (the “Report”) recommending the Court grant Defendants’ motion to dismiss

 and permit Plaintiffs to file an amended complaint within 14 days to correct the deficiencies

 identified in the Report (D.I. 50);

        WHEREAS, Defendants have consented in writing to Plaintiff’s request for leave to file

 an amended complaint to correct the deficiencies identified in the Report on or before September

 28, 2021; and

        WHEREAS, no party filed objections to the Report pursuant to Rule 72(b)(2) of the Federal

 Rules of Civil Procedure, and the Court finding no clear error on the face of the record;

        THEREFORE, IT IS HEREBY ORDERED this UG day of $XJXVW 2021 that the

 Report is ADOPTED, Defendants’ Motion to Dismiss (D.I. 36) is GRANTED, and the

 complaint filed against Defendants (D.I. 34) is DISMISSED WITHOUT PREJUDICE.

        IT IS FURTHER ORDERED that Plaintiffs may file an amended complaint in this Court

 to correct the deficiencies outlined in the Report on or before September 28, 2021. Failure to do

 so against any Defendant will result in the Court dismissing said Defendant from this case.




                                              Th
                                              The
                                               he Hono
                                                   Honorable
                                                      norable Maryellen Noreika
                                              United
                                                  eed
                                                    dSStates
                                                       tates District
                                                             DistrictJudge
                                                                      Judge
